PER CURIAM.
We granted the writ here primarily to review the following statement in the opinion of the Court of Criminal Appeals, 359 So.2d 816:
“We note that Mr. Wood did not actively participate in the two remaining cases against appellant. We think this points up most strongly that the prosecution *822team realized that Mr. Wood should not have participated in the first case. However, the records in the remaining cases show that he was a member of the prosecution team. We hold that the taint in the first case permeated all subsequent prosecutions.
After having reviewed the supplemental record sent here under Rule 10(f), A.R.A.P., and upon consideration of the oral arguments, we are of the opinion that the writ of certiorari should be quashed as having been improvidently granted. By quashing the writ, we should not be understood as agreeing with all that was said in the opinion of the Court of Criminal Appeals.
WRIT QUASHED.
TORBERT, C. J., and BLOODWORTH, MADDOX, FAULKNER, JONES, ALMON, SHORES and EMBRY, JJ., concur.
BEATTY, J., not sitting.